Mr. Justice Franco Soto
delivered the opinion of the court.
This was an action to recover $3,000. for medical services rendered to a third person at the request of the defendant. *553The complaint alleges that an automobile owned and driven by Ramón López Irizarry struck and serionly injured Jacinto Ruiz; that the said automobile was ihsured against personal damages and other risks by the Maryland Casualty Co-., the defendant; that at the request of Ramón López and of the agents of the defendant at Mayagiiez the plaintiff rendered medical sendees to the injured man for a period of four months, or until his recovery, and that the reasonable value of his services is estimated at $3,000.
The defendant demurred on the ground that the complaint did not set up' facts sufficient to constitute a cause of action. The demurrer was sustained and the complaint dismissed.
The appellant simply contends that the complaint set up a cause of action in alleging that the plaintiff and the defendant had contracted for the former’s professional services. In fact the matter was given no consideration. The argument begs the question. There is absolutely no allegation referring to the name or names of the agent or agents of the defendant, to the legal relations between the said agent and the defendant, or to the authority of the agent to bind the defendant in the obligations set up in the complaint. The rule that a principal is not liable for obligations which the agent may have contracted beyond the scope of his authority is so logical and general that the contention of the appellant does not demand further consideration.
The appellant also complains of the fact that he was not allowed to amend the complaint. The complaint bad been amended once and, as it does not appear from the record that leave was asked for further amendment, it can not be held that the lower court abused its discretion in refusing leave for a further amendment.
For the foregoing reasons the judgment appealed from should be affirmed.